                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN



KAREN FRANCIS, Individually, and
on Behalf of All Others Similarly Situated,

                       Plaintiff,
                                                                Case No. 16-cv-1477-bhl
       v.

MANPOWERGROUP US INC,
EXPERIS US INC,

                       Defendants.


                                              ORDER


       On March 25, 2021, plaintiff filed an expedited motion to stay the pending deadlines in
this case to allow the parties time to finalize their settlement in principle. (ECF No. 40.)
Defendants later indicated that they do not oppose the motion. (ECF No. 41.) Because the
parties have reached agreement to settle this case, the Court finds there is good cause to stay the
briefing deadlines. Accordingly,

       IT IS HEREBY ORDERED that the briefing schedule set out in the Court’s March 12,
2021 order, ECF No. 39, is STAYED. On or before April 26, 2021, the parties shall file: (1) a
motion for approval of the settlement and dismissal of the lawsuit with prejudice; or (2) a status
report regarding their progress in finalizing the settlement.

       Dated at Milwaukee, Wisconsin on March 26, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




            Case 2:16-cv-01477-BHL Filed 03/26/21 Page 1 of 1 Document 42
